Per Curiam
This is an appeal by Harold Matthew Ring from a judgment and sentence based on a jury verdict finding him guilty of assault in the second degree. The appellant’s father, Harold Ring, who was charged with participation in the same assault, has heretofore appealed from the judgment and sentence based on a jury verdict finding him guilty.
They were charged with participation in the same assault, were tried jointly, and both were, as indicated, found guilty. The appeals, were separately waged because sentence was deferred for some time on the present appellant Harold Matthew Ring.
The appeal of Harold Ring was heard before Department One and the judgment of the trial court was set aside and a new trial granted. State v. Ring 1958, ante p. 423, 325 P. (2d) 730.
This appeal by Harold Matthew Ring is by stipulation submitted to Department One (there having been no change in the personnel of the Department) on the same record, the same briefs, and on the oral arguments heretofore made on the appeal of Harold Ring.
For the reasons given in State v. Ring, supra, the judgment and sentence is set aside and the case remanded for a new trial.